DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “a ring gear engaged to a shaft of the electric machine”. As best understood, ring gear 220 engages shaft 214, which is “of the electric machine”. However, previously recited in claim 1 was “a second shaft”, which is believed to be the same shaft. It is unclear if further shafts are being recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. 9546722) in view of Swales et al. (U.S. 2014/0335995).
Regarding claim 1, Fox discloses (fig. 1B) a method for an electric-axle 12, comprising: 
selectively engaging an electric machine 11 to a differential 79 of the electric-axle by an actuation system coupled to a first axle shaft 20 of the electric-axle (see fig. 4) via a disconnect clutch 13,
the electric machine driving a gear pair (72/94, fig. 1C) via a first shaft (shaft connected to motor 11 and gear 72) that drives a first gear, the first gear coupled to a second gear 94 that drives a second shaft 6, the first and second shafts laterally offset from one another (as shown), the second shaft being a pinion gear of the differential (as shown).
Fox does not appear to disclose the first and second shafts mounted perpendicular to the first axle shaft. Swales teaches (fig. 4) an electric axle 38 including electric motor M2 driving a first shaft 104, first gear 106 mounted on the first shaft, first gear 106 meshing with a second gear 108, gear 108 being mounted on a second shaft 70 which is the pinion shaft for a differential 44, wherein the first and second shafts are mounted perpendicular to the axle shafts (45A, 45B). In order to arrive at the claimed invention, the motor and shafts of Fox would be mounted perpendicular to the axle shafts, as suggested by Swales. Incidentally, Swales also discloses a coaxial arrangement of the motor and axle shafts (fig. 10) and a parallel arrangement of the motor and axle shaft (fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have arranged the motor and first and second shaft of Fox in a perpendicular configuration as suggested by Swales to adopt for various packaging considerations of the electric axle. While a coaxial arrangement makes the electric axle more radially compact, the device is axially elongated and the weight is more spread out on both sides of the vehicle. In a perpendicular arrangement, the device is more axially compact instead, and the weight of the motor may be placed near the longitudinal centerline of the vehicle, thus improving stability. Selecting the appropriate packaging for the electric axle from among known arrangements involves only routine skill in the art, and making such a selection does not create any unexpected or unusual results. Rather, such a combination results in each invention working in the same manner in combination as it did separately before.

Regarding claim 3, Fox discloses (fig. 1B) the selective engagement includes, in response to conditions being met for vehicle operation at least partially via torque supplied from the electric machine, engaging the electric machine to the differential (col. 5 lines 18-30 discuss engagement of clutch 13 based on an engagement command).

Regarding claim 5, Fox discloses (fig. 1C) the differential includes a ring gear 33’ engaged to a shaft 6 of the electric machine, one or more spider gears 70/70’mounted on the ring gear, a first side gear 82 coupled to one end of a stub shaft 22’ and meshed with the one or more spider gears (as shown), and a second side gear 84 coupled to one end of a second axle shaft 92 and meshed with the one or more spider gears (as shown), the differential positioned between the first axle shaft and the second axle shaft (as shown). 

Regarding claim 7, Fox discloses (fig. 6) engagement of the electric machine includes transmission of torque from the electric machine to the first axle shaft via each of the shaft of the electric machine, the ring gear of the differential, the one or more spider gears, the first side gear, the stub shaft, and the disconnect clutch (fig. 6 shows torque transmission when clutch 13 is engaged).

Regarding claim 8, Fox discloses (fig. 6) engagement of the electric machine further includes transmission of torque from the electric machine to the second axle-shaft via each of the shaft of the electric machine, the ring gear of the differential, the one or more spider gears, and the second side gear, wherein each of the stub-shaft, the first axle shaft, and the second axle-shaft rotates in a same direction (fig-6 shows clutch 13 engaged and torque flowing from the electric machine with 92, 22 and 20’ rotating in the same direction).

Regarding claim 14, Fox discloses (fig. 1B-1C) a system for a vehicle, comprising: a pressure actuated mechanism 9 for coupling an electric machine 11 to an electric-axle 12 via a differential 79; 
a first axle shaft 20 coupled to the differential via a stub shaft 22’; and 
a second axle shaft 92 directly coupled to the differential, the stub shaft including splines 47 interlocked with a disconnect clutch 13 coupled to the actuation mechanism, 
wherein the electric machine drives a pinion 6 of a ring gear 33’ of the differential, the ring gear coupled to the stub shaft via one or more spider gears 70/70’ and a first side gear 82, the electric Docket No. DAN193001/10816 CVDAmachine driving the pinion via a gear pair of a first gear 72 and a second gear 94, the second gear coupled to the pinion and the first gear coupled to a rotor of the electric machine via a first shaft (shaft connected to 72 and 11), the pinion and first shaft mounted parallel to and laterally offset from one another (as shown).
Fox does not appear to disclose the first and second shafts mounted perpendicular to the first axle shaft. Swales teaches (fig. 4) an electric axle 38 including electric motor M2 driving a first shaft 104, first gear 106 mounted on the first shaft, first gear 106 meshing with a second gear 108, gear 108 being mounted on a second shaft 70 which is the pinion shaft for a differential 44, wherein the first and second shafts are mounted perpendicular to the axle shafts (45A, 45B). In order to arrive at the claimed invention, the motor and shafts of Fox would be mounted perpendicular to the axle shafts, as suggested by Swales. Incidentally, Swales also discloses a coaxial arrangement of the motor and axle shafts (fig. 10) and a parallel arrangement of the motor and axle shaft (fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have arranged the motor and first and second shaft of Fox in a perpendicular configuration as suggested by Swales to adopt for various packaging considerations of the electric axle. While a coaxial arrangement makes the electric axle more radially compact, the device is axially elongated and the weight is more spread out on both sides of the vehicle. In a perpendicular arrangement, the device is more axially compact instead, and the weight of the motor may be placed near the longitudinal centerline of the vehicle, thus improving stability. Selecting the appropriate packaging for the electric axle from among known arrangements involves only routine skill in the art, and making such a selection does not create any unexpected or unusual results. Rather, such a combination results in each invention working in the same manner in combination as it did separately before.

Claims 9, 10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (U.S. 9546722) in view of Swales et al. (U.S. 2014/0335995), and further in view of Krishnan et al. (U.S. 2018/0051786).
Regarding claims 9 and 12, Fox discloses a piston 36, but fails to disclose the other structure of the pressure actuated mechanism. Krishnan teaches (figs. 6-7) a pressure actuated mechanism 304 for an axle system 300 including a piston 484, and return spring 508, wherein disengaging the electric machine includes, reducing air pressure in the piston to decompress the return spring and move the stem in a second direction to disengage the disconnect clutch 474 from the splines 476 of the stub shaft 442, the second direction opposite to the first direction (i.e., Figs. 7 to 6 show the disengagement of 302. Further, [0085] discloses that a lack of compressed air disengages the system),
wherein increasing the air pressure includes supplying pressurized air to the piston via an inlet 502 housed in the piston and wherein reducing air pressure in the piston includes suspending supply of pressurized air to the piston (pgh. 0085 discloses that a lack of compressed air disengages the system).
In order to arrive at the claimed invention, the clutch of Fox would be replaced by the pneumatic actuator and positive clutch of Krishnan.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized the pneumatic actuator of Krishnan to actuate the clutch in order to simplify the control of the differential without taking up available i/o pins (see pgh. 0004). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized the positive locking clutch of Krishnan in place of the friction clutch of Fox to increase torque able to be transmitted by the clutch.

Regarding claim 10, Fox discloses disengagement of the electric machine includes each of the shaft of the electric machine and the ring gear being at rest without transmission of torque from the electric machine to the differential, and the stub shaft and the second axle-shaft rotating in opposite directions (see fig. 5, rotation in opposite directions).

Regarding claims 16-17, Fox discloses a piston 36, but fails to disclose the other structure of the pressure actuated mechanism. Krishnan teaches (figs. 6-7) a pressure actuated mechanism 302 for an axle system 300 includes a piston 484, a return spring 508 coiled around a portion of the piston, a stem originating from the piston and terminating in the disconnect clutch (see figs. 6 and 7), and an air inlet 502 coupled to the piston,
wherein the piston moves to a first position upon air pressure in the piston reaching a first threshold pressure shifting the disconnect clutch to interlock with the splines of the stub shaft, and wherein the piston moves to a second position upon air pressure reducing to a second threshold pressure decoupling the disconnect clutch from the splines (see pgh. 0085 and 0086, which disclose two modes; see also figs. 6 and 7 with the engagement).
In order to arrive at the claimed invention, the actuation of the clutch of Fox would be carried out by the pneumatic actuator as suggested by Krishnan.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have utilized the pneumatic actuator of Krishnan to actuate the clutch of Fox in order to simplify the control of the differential without taking up available i/o pins (see pgh. 0004).
Allowable Subject Matter
Claims 4, 6, 18 and 20 are allowed. 
Claims 2, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Response to Arguments
Regarding claims 1 and 14, Applicant’s arguments, in combination with the claim amendments have alleviated the previous rejection. However, upon further consideration, a new ground(s) of rejection is made in view of Swales, as appears above.
Applicant’s arguments, in combination with the claim amendments have alleviated the previous rejection of claim 2.
	
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659